PER CURIAM.
In the absence of a showing in the record by the defense that there was a probability that the cocaine seized by the police was tampered with, we find no merit to the appellant’s chain of custody challenge. See Creme v. State, 752 So.2d 1238, 1239 (Fla. 3d DCA 2000); Garcia v. State, 721 So.2d 1248 (Fla. 3d DCA 1998); Dodd v. State, 537 So.2d 626, 627 (Fla. 3d DCA 1988). Accordingly, we affirm the appellant’s conviction and sentence for possession of cocaine with the intent to sell or distribute.
Affirmed.